Citation Nr: 1758864	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  12-28 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disability. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1966 to December 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran's file has since been transferred to the RO in St. Petersburg, Florida. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2015.  A transcript of that hearing is of record. 

The matter was before the Board once again in March 2016.  At that time, the Board again remanded the claim, this time to instruct the RO to obtain the Veteran's updated VA medical records and to afford the Veteran a VA respiratory examination.  The Board finds that there has been substantial compliance with its remand instructions. 

The Board notes that in June 2017, the Veteran submitted a claim of entitlement to service connection for a lung condition due to residuals from pneumonia.  In July 2017, the RO issued a rating decision that denied the claim.  According to the rating decision, the claim represented an attempt to reopen a previously denied claim and therefore required the Veteran to present new and material evidence.  The Board acknowledges that the June 2017 claim is for the same issue that is presently on appeal and that the issue had not been finally denied at the time the Veteran attempted to submit a new claim.  


FINDING OF FACT

The Veteran has a current diagnosis of chronic obstructive pulmonary disorder (COPD) that is not etiologically related to an upper respiratory infection incurred in service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a respiratory disability have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service Connection for Respiratory Disability

Pertinent Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise-with the Veteran prevailing in either event- or whether a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 , Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis 

In his claim, the Veteran referred to a currently diagnosed respiratory condition.  In subsequent statements and testimony, the Veteran referred to his current condition as "bad lungs," stating in his December 2015 hearing before the Board that his lungs were only functioning at about 60 percent capacity.  In a July 2016 VA examination, the examiner clarified that the Veteran's currently diagnosed condition is chronic obstructive pulmonary disease (COPD). 

The Veteran contends that the currently diagnosed COPD is related to an in-service respiratory ailment.  The Board notes that the Veteran, as a layperson, is competent to testify as to his recollection of medical history and symptoms he experienced, but is not competent to self-diagnose any medical conditions.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran testified that, during service, he was hospitalized for about a week with what he was told was "walking pneumonia."  After he was released from the hospital, he continued to experience shortness of breath.  He did not mention these symptoms during his separation examination because he did not want to jeopardize his timely separation from service.  After service, he continued to experience occasional shortness of breath, but it did not bother him enough to go to a doctor.  It was diagnosed when he went to the Madison VA Medical Center for a separate issue regarding his legs.  See Hearing Testimony, December 2015, pp. 4-8.  

As mentioned above, the Veteran underwent a VA examination in July 2016.  The examiner was asked to identify any currently diagnosed respiratory conditions and to address whether those conditions were etiologically related to any illness incurred in or related to the Veteran's service.  The examiner identified the Veteran's current condition as COPD, which was first diagnosed in January 2009.  The examiner opined that COPD is less likely than not related to any illness or injury the Veteran incurred in service. 

As rationale for this opinion, the examiner stated that the only record of a respiratory condition noted in the Veteran's service treatment records was in March 1966.  At that time, the Veteran was admitted to the hospital for five days with cough, sore throat, headache, and fever.  The records showed a diagnosis of an upper respiratory infection (URI).  There was no evidence in the service treatment records that the Veteran received a diagnosis of pneumonia at any point during service, however, the five-day admission for treatment of a URI generally mirrors the Veteran's description of the treatment he received for walking pneumonia.  

The examiner explained that if the Veteran did have pneumonia during service, it is "not at all likely to cause COPD decades later."  Citing documentation from the National Institute of Health, Pennsylvania State Medical Center, and the Mayo Clinic, the examiner reported that pneumonia is an infection of the lungs that, when treated, is acute and self-limiting.  It is most commonly caused by viruses, bacteria, or fungi.  With treatment, most people improve within two weeks.  COPD is a respiratory condition involving obstruction of airways.  The most important risk factor for COPD in developed countries is a history of cigarette smoking.  The amount and duration of smoking generally contributes to the severity of the disease.  Here, the examiner noted that the Veteran reported being a current smoker and that he had a forty year history of smoking approximately two packs of cigarettes per day.  

The examiner then addressed the likelihood of a relationship between the March 1966 URI and the current COPD.  Citing the same sources listed above, the examiner explained that a URI affects the mouth, nose, sinus, throat, larynx, and trachea.  The bronchial tubes and lungs are affected in the case of a lower respiratory tract infection.  The examiner stated that "one isolated episode of URI during service is not pathognomonic for COPD." 

The examiner pointed to the above reasoning, as well as the lack of chronicity of symptoms and the Veteran's denial of shortness of breath in a subsequent April 1967 examination as evidence that it was unlikely that either pneumonia or a URI incurred in service would be etiologically related to the currently diagnosed COPD.  Instead, the examiner explained, COPD is at least as likely as not due to the Veteran's chronic tobacco abuse, per current peer-reviewed medical journals and literature.  

The July 2016 examiner's opinion is probative, as it provides extensive supporting medical rationale.  The Board notes that the Veteran has not provided any evidence of record to support a positive nexus between the in-service illness and currently diagnosed COPD other than his statements that the two are connected.  As a layperson, he is not competent to provide such a nexus as it requires medical training, expertise, and rationale.  Given the totality of the record, the preponderance of the evidence is against a finding that COPD is etiologically related to an in-service illness.  Accordingly, entitlement to service connection for a respiratory disability is not warranted.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not applicable and the Board must deny the claim.  See 38. U.S.C. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Entitlement to service connection for a respiratory disability is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


